Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered. Claims 1-18 are pending and will be considered for examination.










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “…accessing a data store, in real-time…” This limitation lacks written description support in the Applicant’s specification.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-9 and 18 are directed to a method, which is a process.  Claims 10-17 are directed to a system, which is a machine.  Therefore, claims 1-18 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 10 recite the limitations of receiving the identification of a next target asset to be auctioned/listed in an auction event, identifying the depreciated value of an asset comprising: identifying depreciation factors related to the target asset; for each identified depreciation factor, determining a current 
Claims 1 and 10 recite the abstract idea of identifying depreciation factors related to an asset, determining a current depreciation impact value, summing the current depreciation impact values, normalizing the sum of the current depreciation impact values, and setting the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period. This is an abstract idea because it covers mental processes, mathematical concepts, and certain methods of organizing human activity. The steps of “identifying depreciation factors related to an asset and determining a current depreciation impact value” are processes that can be performed in the human mind (e.g. observation, evaluation, and judgement). The steps of “summing the current depreciation impact values, normalizing the sum of the current depreciation impact values, and setting the depreciated value for the next target asset for the current period to be the difference between the purchase 
     
Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-9 and 18 recite the additional elements of accessing a data store (i.e. database) in real-time, performing a series of steps automatically, receiving identification of a target asset, an auction system, real-time price adjustment, and obtaining a purchase price, salvage value and lifespan. Accessing a data store in real-time and an auction system are generic computer functions/components.  Performing a series of steps automatically, receiving data, adjusting a price in real time, and obtaining data are generic computer functions. These elements are recited at a high level of generality for performing generic computer functions associated with the abstract idea using generic computer components. Whether taken individually or in combination, these limitations are no more than mere instructions to apply the exception using generic computer components / functions. Accordingly, these additional elements do not integrate the abstract 
Claims 10-17 recite the additional elements of a processor, memory, a data store (i.e. database), performing a series of steps automatically, receiving identification of a target asset, an auction system, real-time price adjustment, and obtaining a purchase price, salvage value and lifespan. A processor, memory, and data store are generic computer components. Performing a series of steps automatically, receiving data, and obtaining data are generic computer functions.  These elements are recited at a high level of generality for performing generic computer functions associated with the abstract idea using generic computer components. Whether taken individually or in combination, these limitations are no more than mere instructions to apply the exception using generic computer components / functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Alice Corp. v. CLS Bank Int.).
Taking the additional elements individually, the computer components perform purely generic computer functions.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components / functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Alice Corp. v. CLS Bank Int.).
Taking the additional elements individually, the computer components perform purely generic computer functions. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components / functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
	Claims 1 and 10 recite a combination of elements not found in the prior art.  Specifically, the claims 1 and 10 recite the following:

“set the depreciation for the current period to be the difference between the purchase price of the asset and the salvage value of the asset divided by the difference between the lifespan and the normalized sum of the current depreciation impact values and also divided by the value of the period.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,645,193 B2 (“Swinson”): Swinson teaches automatically generating pricing data for used car valuations (col. 4, lines 25-34) comprising: receiving a target item to be listed for acquisition (col. 4, lines 35-37); identifying the target item (col. 4, lines 37-41); conducting a baseline price assessment of the target to identify a baseline price (col. 4, lines 41-43); and conducting a depreciation assessment of the target item to obtain a depreciation value (col. 4, lines 43-45).  However, Swinson does not teach or suggest the limitations identified above. 
 US 2005/0086145 A1 (“Albert”): Albert teaches calculating a depreciation amount as a sum of values (paragraphs [0042]-[0047]).  However, Albert does not teach or suggest the limitations identified above. 
(iii) “Depreciation Methods - 4 Types of Depreciation You Must Know!” (Retrieved from https://corporatefinanceinstitute.com/resources/knowledge/accounting/types-depreciation-methods/):  This article discusses the four main methods that are commonly used to calculate depreciation.  However, the article does not teach or suggest the limitations identified above.	

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  The Applicant argues that the claims are directed to patent-eligible subject matter because they now recite limitation “performing a real-time adjustment and presentation of items to be auctioned…”  The examiner respectfully disagrees.  As noted above, these limitations are generic computer functions and/or routine and conventional because the United State Supreme Court has ruled that using a computer to perform electronic recordkeeping, obtain data, and adjust account balances is routine and conventional (Alice Corp. v. CLS Bank Int.).



Conclusion                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625